Title: From James Madison to John Brown, 30 August 1788
From: Madison, James
To: Brown, John


Dear SirNew York Augst. 30. 1788.
The letter herewith inclosed was brought by the last mail, and I forward it for that which is to leave Philada. on wednesday next for Fort Pitt. I add some of the late gazettes from which you will gather the current intelligence; and copies of some Acts of Congress relating to matters in the Western Country. I recollect no others subsequent to your departure which deserve communication. The provision for inaugurating the New Government is still to be made; no compromise having yet taken place on the contested point, and there being not sufficient force to bring it to the issue of an effective vote. The delay is become now a serious inconveniency both as it excites the public criticism, and may affect the time of putting the new system into operation. When and how it will be terminated I am not able positively to say. The major number of States are in favor of New York in preference to any other place; the minority on the other hand will agree to any other place less remote from the central point. The former contend that the latter ought to yield to the majority; the latter that the reasonableness of their demands outweighs the plea on the other side.
It will give me pleasure at all times to hear from you, and to assure you that I am Dear Sir with very sincere esteem & regard Your Obed hble servt.
Js. Madison Jr
